Citation Nr: 0202255	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  98-16 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease, spondylosis, and spondylolisthesis.  

2.  Evaluation of residuals of a right knee injury, currently 
rated as zero percent disabling.  

3.  Evaluation of dysthymic disorder with depression and mood 
swings, rated as 10 percent disabling prior to December 20, 
2000. 

4.  Evaluation of dysthymic disorder with depression and mood 
swings, currently rated as 30 percent disabling. 




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 
1977 and from November 1990 to May 1991.  He also had periods 
of reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case has previously been before the Board.  In February 
1998, the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the Board proceeds with adjudication of the 
claims.  

The veteran was afforded an RO hearing before a hearing 
officer in September 1997.  At an April 1998 RO hearing 
before a hearing officer, the veteran withdrew the issue of 
service connection for spina bifida.  Transcripts of both 
hearings have been associated with the claims folder.  

In his October 1998 and April 2000 substantive appeals, VA 
Form 9, the veteran indicated that he desired to attend a 
hearing before a member of the Board in Washington, D. C.  In 
a statement received in May 2001, the veteran indicated that 
he no longer desired a hearing.  Thus, the hearing request is 
considered withdrawn.  

In November 1999, the RO granted service connection for 
dysthymic disorder as secondary to service-connected 
herniated nucleus pulposus C5-6 and C6-7 and assigned a 10 
percent disability evaluation.  By rating decision, dated in 
March 2001, the RO increased the evaluation for dysthymic 
disorder to 30 percent.  
The Board notes that since the increase to 30 percent in 
March 2001 did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

It appears that there may be an informal claim for service 
connection for a right shoulder disability.  This matter is 
referred to the RO.  See letter dated July 2001.  The veteran 
has been informed that his attorney no longer is recognized 
by VA.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that lumbar disc 
disease, spondylosis, and spondylolisthesis are not related 
to service or a service-connected disability, including 
residuals of a right knee injury.  

2.  Dysthymic disorder with depression and mood swings is 
manifested by no more than occupational and social impairment 
with reduced reliability.  There has been no significant 
change during the appeal.

3.  There are no current residuals of a right knee injury.  


CONCLUSIONS OF LAW

1.  Lumbar disc disease, spondylosis, and spondylolisthesis 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

2.  Disability due to lumbar disc disease, spondylosis, and 
spondylolisthesis is not proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2001). 

3.  Dysthymic disorder with depression and mood swings has 
been continuously 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7, Diagnostic 
Code 9433 (2001). 

4.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for dysthymic disorder with depression 
and mood swings have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.7, Diagnostic Code 
9433 (2001).  

5.  The schedular criteria for the assignment of a rating in 
excess of zero percent for residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show complaints of low back pain.  
Treatment records dated in January 1977, disclose that the 
veteran complained of low back pain in the lumbosacral region 
after falling on his back.  The assessments were muscle 
strain-pulled vertebrae and low back strain secondary to poor 
body mechanics.   An X-ray examination was negative.  A 
February 1977 record of treatment reveals complaints of low 
back pain.  The assessment was irritation.  In a June 1977 
report of medical history, the veteran indicated that he had 
or had had recurrent back pain.  Chronic low back pain 
secondary to improper mechanics was noted.  

A 1979 VA examination disclosed excellent muscle development, 
normal range of motion and normal curvature of the lumbar 
spine.  There were no findings of herniated nucleus pulposus.  
There was no X-ray evidence of spondylolysis or 
spondylolisthesis.  There was a spina bifida occulta.

A treatment record, dated in March 1991, indicates that the 
veteran complained that spine motion caused tingling with 
forward flexion.  The record notes that the shoulder had full 
range of motion and neurological examination was normal.  The 
assessment was questionable cervical radiculopathy.  

An April 1991 record of treatment discloses that the veteran 
bruised his right knee.  On April 4, the veteran reported 
that he had had the following diseases or injuries in 
Southwest Asia; sinus infection, bruised leg, sore shoulder, 
arm and neck.  A May 1991 treatment record notes that the 
veteran experienced persistent, worsening pain in the neck, 
right arm, and right leg.  The separation examination report, 
dated in April 1991, shows that the veteran's spine was 
normal.  On the accompanying medical history, he indicated 
that he had or had had recurrent back pain.  

A July 1991 VA examination disclosed a faint scar on the 
knee.  The knee was stable and had normal range of motion.

In September 1991, a private examination of the lumbar spine 
disclosed degeneration of the L5-S1 disc without evidence of 
disc herniation.  A tiny central disc protrusion at L4-L5 was 
noted.  

The service department certified that the veteran was 
released from active duty in May 1991.  The department 
reported that he was initially given a temporary physical 
profile for neck and back pain in January 1992, which became 
permanent in September 1992.  The veteran was given a 
permanent physical profile for neck and back pain.  The 
report notes that he was medically discharged from the Army 
National Guard Reserve in December 1992.  

By letter dated in January 1992, the veteran's private 
physician, Y. B., M.D., reported that an MRI of the lumbar 
region revealed degeneration of the L5-S1 disc without 
evidence of herniation, and a tiny central disc protrusion at 
L4-L5.  The relevant assessment was neck pain, rule out 
herniated nucleus pulpous versus degenerative disc disease 
versus severe myofascial cervical strain.  

On VA examination in May 1993, the veteran reported that he 
knew of no specific injury that he received to his lower 
back.  The report of examination notes that he had not 
experienced much in the way of lower back pain.  The relevant 
impression was lumbar degenerative disease at the L5-S1 
level, with decreased reflex in the right ankle and decreased 
sensation to pin prick in an S1 distribution.  

On VA examination in July 1996, the veteran reported a 
history of sustaining a fall during service in Saudi Arabia 
resulting in some abrasions about the right knee.  The 
examiner noted that the abrasions had healed and that there 
were no scars.  The veteran advised that he was having 
difficulty with his right leg related to a problem with his 
lower back.  On physical examination of the right knee the 
examiner was unable to find any evidence of contracture.  No 
effusion was noted.  The abrasion had healed and the veteran 
identified no scar.  The examiner reported that the veteran 
was able to flex the knee from 0 to 140 degrees.  His gait 
was normal.  There was some straightening of the lumbar 
lordosis.  He forward flexed the lumbar spine to 90 degrees.  
Backward extension was to 30 degrees.  Lateral flexion was to 
35 degrees.  Rotation was to 30 degrees.  Each calf measured 
14.25 inches.  No evidence of a neurologic deficit in the 
legs was noted.  The diagnoses were residuals of right knee 
injury not found, and lumbar disc disease.  

VA outpatient treatment records, dated from January 1993 to 
March 1997, reveal that the veteran complained of low back 
pain.  In a January 1993 record of treatment, the veteran 
reported that the onset of back pain was shortly after 
deployment to Saudi Arabia.  A February 1993 notes the 
veteran's chronic pain, which the veteran attributed to 
degenerative disc disease.  In June and December 1996, he 
complained of chronic low back pain.  

At a personal hearing before a hearing officer at the RO, the 
veteran testified that he had pain in his lower back.  
Transcript at 5 (September 1997).  He stated that he had a 
chronic degenerative disc problem.  Id. at 6.  He testified 
that he began to have backaches after he fell on his knee.  
Id at 12.  

A private work-related medical statement, dated in August 
1997, notes that the veteran had a chronic lumbar 
degenerative condition.  Work restrictions were noted.  

In a summary of treatment from Dr. Y. B., dated in November 
1997, the prognosis was that the veteran's back pain was 
secondary to a fall during military procedure.  The report 
notes that the back disorder had been exacerbated by unknown 
causes, evidenced by a bulging disc becoming a ruptured disc 
at L4-5.  

In his substantive appeal, VA Form 9, received in February 
1998, the veteran suggested that his spondylolisthesis may 
have been permanently aggravated by his service-connected 
right knee disability.  He further indicated that he was 
seeking an extraschedular evaluation.  

By letter dated in March 1998, Dr. Y. B. reported that she 
first evaluated the veteran in 1991, at which time he 
complained of back pain.  The letter notes that the veteran 
began having back pain in 1977.  Dr. Y. B. stated that in 
1997, she saw the veteran once again, at which time MRI 
revealed a ruptured disc at L4-5 as well as mild spondylosis.  
Dr. Y. B. stated that it was well known medically, that 
favoring a particular leg could cause, over time, remote 
changes in the lumbar region.  She stated that it appeared 
within a degree of medical certainty, after having reviewed 
the records, that the altered gait caused the low back pain.  
She further opined that the veteran may have had some 
degeneration of the disc or disc bulge at the time when he 
fell from the impact of the knee hitting the ground and 
causing the bulging in the lumbar region.  She noted however, 
that as the back pain appeared after the knee pain, it was 
more likely that the altered gait in the knee caused the 
lumbar pathology.  

By letter dated in April 1998, Dr. Y. B. stated that she 
treated the veteran for neck and low back pain.  She 
reiterated that the veteran had a ruptured disc at L5-L5, as 
well as spondylosis. 

At a personal hearing before a hearing officer at the RO in 
April 1998, the veteran testified that he fell and injured 
his knee during his first period of service.  Transcript at 2 
(April 1998).  He stated that at that time, he knew of no 
injury to his back.  Id. at 3.  He testified that during his 
second period of duty, during Desert Shield, he fell over a 
tent pole, injuring his right knee.  Id.  He stated that 
after the fall, his right leg was hurting, and that he 
subsequently began having back pain with continued use of the 
right leg.  Id. at 4-5.  

On VA examination in May 1998, the examiner reported that the 
veteran's right knee showed no effusion.  The report of 
examination notes that the collateral and cruciate ligaments 
were stable.  Range of motion was 0-130 degrees, which was 
noted to be complete.  The patella was stable.  Apprehension 
test was negative.  The impressions were bifid spinous 
process, L5, congenital variation; degenerative discopathy, 
L5-S1; degenerative disease of facets, L5-S1, bilaterally; 
pseudo-spondylolisthesis, L5-S1; recurrent radiculitis of the 
right lower extremity, secondary to all of foregoing 
diagnoses; and remote injury, right knee by history.  The 
examiner stated that the only connection between the 
veteran's right knee discomfort and low back was on the basis 
of referred pain from the lower lumbar segment.  He pointed 
out that the veteran maintained that his referred pain had 
been present since the original injury, but because the pain 
was in the knee joint, all of the attention had been focused 
on the right knee when actually he had complained of leg 
radiation through the knee joint.  

In a July 1998 addendum to the May 1998 VA examination 
report, the examiner stated that he the C-file had been 
reviewed.  The addendum notes that physical examination in 
May 1998 revealed no pathological process.  The examiner was 
unable to discover an anatomical lesion to produce the 
localized knee joint pain that would significantly limit 
function or ability during flare up of lower extremity pain.  
He was further unable to discover a lesion within the knee 
joint that would produce pain if the joint was used 
repeatedly over a period of time.  He opined that no lesion 
was found that would produce a loss of motion of the knee 
function that would be due to, or produce weakened movement, 
excess fatigability, or incoordination.  He remarked that 
considering the length of time, some lesion should be 
presenting that would isolate the right knee as a source of 
difficulty, but none was present.  

The examiner reported that there was an anatomical lesion 
present within the lumbar spine that could produce pain 
passing through the thigh, through the knee, to the leg, and 
to the level of the foot.  He opined that altered gait, 
within itself, did not produce a degenerative lesion or 
lesions of this nature in the lumbar spine.  He stated that 
the veteran's disc disease process and accompanying findings 
were not caused by the altered gait from the right knee 
symptoms.  He opined that the veteran's physical findings, 
and x-ray examinations pointed toward the back as the source 
of the veteran's pain.  

In August 1998, the veteran's private physician, J. V. Z., 
M.D., reported the veteran's history to include complaints of 
low back pain since 1991.  Physical examination of the spine 
and extremities revealed no joint pain, crepitus, joint 
swelling, or hot joints.  The report notes that MRI (magnetic 
resonance imaging) showed a grade 1 spondylolisthesis of the 
L5-S1.  No disc herniations or nerve root entrapments were 
noted. The impression was low back pain and leg pain.  

VA outpatient treatment records, dated from March 1997 to May 
1999, show treatment for low back pain.  The assessment in 
March and April 1999 was chronic low back pain.  

By letter dated in January 1999, S. M., R.N., L.C.S.W., 
C.G.P., opined that the veteran was suffering from adjustment 
disorder with mixed anxiety and depressed mood, chronic, with 
symptoms originating in his deployment to the Persian Gulf.  
The letter notes that he had demonstrated significant 
impairment in social or occupational functioning.  

In June 1999, the veteran's private physician, W. B., M.D., 
reported an impression of isthmic spondylolisthesis at L5-S1, 
with marked disc degeneration at L5-S1 and probable L5 nerve 
root irritation on the right side.  

In a statement in support of the claim, received in June 
1999, the veteran asserted that spondylolysis and 
spondylolisthesis of L5-S1 were secondary to service-
connected right knee disability.  He stated that his back 
disorder was permanently aggravated.  

In his substantive appeal, VA Form 9, received in July 1999, 
the veteran indicated that he was seeking entitlement to 
service connection for degenerative joint disease and 
spondylolisthesis of the lumbar spine.  He indicated that he 
was seeking service connection both on a direct and secondary 
basis.  

On VA examination in October 1999, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
being depressed.  He stated that he had a tendency towards 
isolation and anger.  He related that he was disappointed 
with his experience during the Persian Gulf War.  The report 
of examination notes that the veteran was limited in what he 
could do because of his physical problems.  His appetite was 
reportedly good.  He said he had gained 40 pounds over the 
previous year.  His sleep was good most of the time, but he 
felt fatigued during the day.  He reported depression and 
that said there were days when he felt bad because of the 
things he wanted to do in his life.  He reported some 
anhedonia and diminished libido.  He denied suicidal or 
homicidal ideation.  

The veteran reported that he had not been to a movie in 10 
years due to lack of desire.  The report of examination notes 
that the veteran reported that he had never been a big fan of 
movies.  The examiner reported that the veteran remained 
married to his wife of 24 years and had worked for the postal 
service for 14 years.  The report notes that currently the 
veteran spent all of his time watching television when not at 
work.  

Mental status examination revealed that the veteran was 
mildly dysphoric.  Eye contact was limited.  The veteran was 
fully cooperative during the examination.  Speech was within 
normal limits with regard to rate and rhythm.  The 
predominant mood was one of some depression and affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight and no loosening of 
association was noted.  There was no confusion.  No gross 
impairment in memory was observed and the veteran was 
oriented in all spheres.  There were no complaints of 
hallucinations and no delusional material was noted.  His 
insight was generally adequate, as was his judgment.  He 
denied suicidal or homicidal ideation.  The impressions were:

		Axis I		Dysthymic disorder
		Axis IV	Global assessment of functioning (GAF) - 
58

The examiner opined that the veteran's depression was only 
partly related to his service-connected injuries.  

In a July 2000 private medical assessment of ability to do 
work-related activities (mental), the examiner stated that in 
relation to making occupational adjustments, due to the 
chronicity of the veteran's anxiety and pain-related 
depression, coupled with his rigid personality style, he was 
subject to intermittent exacerbations affecting his mood, 
temper, and concentration.  The report notes that his strong 
work ethic and the exceptionally high level of expectations 
he placed on his performance tended to increase his anxiety 
and tension.  The examiner reported that these qualities 
would also make him a valued employee, one who follows rules 
and functions independently, even in times of stress.  As for 
making performance adjustments, the examiner stated that the 
only time the veteran would have any difficulty in this area 
would be during high anxiety episodes, at which time his 
concentration would be compromised.  Other work-related 
activities were noted to be potentially problematic as the 
veteran might have difficulty resolving conflicts, since he 
tended to blame either himself or others.  The report notes 
that he tended to hold on to his anger and resentments and 
viewed himself as a helpless victim.  

In regard to making personal-social adjustments, the examiner 
opined that the veteran's rigid personality traits suggested 
significant self-criticism and self-judgments.  In addition, 
the report notes that he had the same expectations of others 
as he had for himself and would tend to be critical and 
judgmental toward them, as well. 

By letter dated in July 2000, S. M. reported that the veteran 
had struggled with mood swings and chronic pain related to 
anxiety since service.  She reported that he took daily 
medication and received psychotherapy.  

On VA examination in December 2000, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
having anger and nightmares.  He stated that he had a limited 
desire to be around people, did not want to meet anyone new, 
and was uncomfortable in crowds.  He stated that he was doing 
"ok" in regard to depression, as long as he took his 
medication.  He reported that his appetite was good but that 
he had lost 10 pounds over the previous 6 months.  He stated 
that without medication, he had difficulty falling asleep, 
but generally slept through the night with medication.  The 
veteran reported that he had nightmares involving bad 
situations, to include family members dying or something bad 
happening to his daughter.  Overall, he rated his depression 
as mild.  The report notes that the veteran had no hobbies or 
other activities, and could not do many of the things he used 
to since his injuries.  The veteran stated that he 
occasionally enjoyed church services.  He reported having 
essentially no libido.  He denied suicidal ideation.  He 
reported some homicidal ideation, but denied any intent.  

The veteran reported that he remained married to his wife of 
25 years but that they did not really communicate.  He 
indicated that when he would become upset, he isolated 
himself, and might drink four or five beers, but not to 
intoxication.  The report of examination notes that he 
continued to work for the postal service, and for the past 
year as a window clerk.  He reported that he had been 
threatened with being fired as a result of his physical 
problems.  He reported that when he was not working, he 
watched television or read the paper.  He indicated that he 
no longer had any friends.  

Mental status examination revealed a casually groomed 
individual who was fully cooperative during the examination.  
He gave no reason to doubt the information he provided.  He 
displayed some anxiety and a considerable amount of 
dysphoria.  Eye contact was limited.  Speech was within 
normal limits with regard to rate and rhythm.  The 
predominant moods were ones of depression and anxiety, and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor any confusion.  No gross 
impairment in memory was observed and he was oriented in all 
spheres.  There were no complaints of hallucinations and no 
delusional material was noted.  His insight was adequate, as 
was his judgment.  He denied suicidal or homicidal ideation.  
The diagnoses were:

		Axis I		Dysthymic disorder
		Axis IV	GAF 50


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 & 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2001). 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the December 1997, February 1999, and March 2001 rating 
decisions of the reasons and bases for the denial of his 
claims.  He was further notified of this information in the 
February 1998, June 1999, and March 2000 statements of the 
case and the October 1998 and March 2001 supplemental 
statements of the case.  The Board concludes that the 
discussions in the December 1997, February 1999, and March 
2001 rating decisions, as well as in the statement and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded opportunities to present evidence and 
argument in support of his claim, and did so.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide the claim properly.  Furthermore, the 
actions of the Board member comply with 38 C.F.R. § 3.103 and 
VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

I.  Service Connection

Initially, the Board notes that the issue of whether the 
cause of the veteran's back disorder is related to service, 
in general, requires competent evidence.  However, the 
veteran is not a medical professional and his statements do 
not constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The veteran asserts two theories in support of his contention 
that lumbar disc disease, spondylosis, and spondylolisthesis 
are a result of service.  The first theory is that at the 
time of his inservice right knee injury, he injured his 
lumbar spine.  The second theory asserted is one of secondary 
service connection.  Specifically, he alleges that as a 
result of his service-connected right knee injury he has an 
altered gait, which in turn caused his lumbar disorder.  We 
reject both theories.  

As to theory of direct service connection, the Board notes 
that service medical records reveal that the veteran 
sustained two falls during active service.  Following the 
fall in 1977, the assessments were muscle strain-pulled 
vertebra and low back strain secondary to poor body 
mechanics.  The Board notes that although low back pain was 
noted during service, pain alone is not a disease or injury 
within the meaning of 38 C.F.R. § 3.303.  The law is clear 
that a grant of service connection requires the existence of 
disability due to disease or injury.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Supporting the 
view that the veteran did not have chronic underlying 
acquired pathology during the first period of service is the 
1979 VA examination.  That examination ruled out a herniated 
nucleus pulposus and X-ray examination was negative except 
for a spina bifida occulta and some straightening.  Any 
assertion of continuity since the first period of service is 
refuted by the more probative 1979 VA examination.

The initial evidence of record pertaining to the lumbar spine 
following service is in September 1991.  X-ray examination of 
the lumbar spine at that time revealed degeneration of the 
L5-S1 disc without evidence of disc herniation.  Lumbar disc 
disease, spondylosis, and spondylolisthesis disease was not 
shown until after active duty.  The Board acknowledges that 
the veteran may have had back pain during service.  However, 
if claimed, the Board finds that there was no continuity of 
symptomatology following either period of service.  We note a 
remarkable absence of records between 1977 and 1991.  In 
regard to the second period of service, on April 4, 1991, the 
veteran reported that he had had sinus, leg, shoulder, arm 
and neck diseases or injuries while in Southwest Asia.  The 
veteran's silence regarding a back injury, when otherwise 
affirmatively speaking, constitutes negative evidence.  The 
opinion of Y.B., that there may have been lumbar disease or 
injury during service is speculative and unsupported.  In 
fact, Y.B. seems to discount this theory by noting that the 
more likely cause of the veteran's back disorder is an 
altered gait, rather than inservice disease or injury.  In 
any case, there is no non-speculative evidence relating a 
lumbar disorder to either period of service.   

As to the latter theory, on VA examination in May 1998, the 
examiner specifically stated that the only connection between 
the veteran's right knee discomfort and low back pain was on 
the basis of referred pain from the lower lumbar segment.  
While Dr. Y. B. opined that the veteran's altered gait caused 
the low back pain, the medical evidence does not provide a 
reason for an altered gate.  In fact, as noted below, no 
residuals of a right knee injury were present on VA 
examination in October 1999 and December 2000.  The VA 
examiner specifically found that the veteran's disc disease 
process and accompanying findings were not caused by the 
altered gait from the right knee symptoms, but rather from 
the back itself.  In fact, the July 1998 VA addendum notes 
that physical examination revealed no pathological process in 
the right knee, nor any lesion with the knee joint that would 
produce pain if the joint was used repeatedly over a period 
of time, nor loss of motion of the knee function.  While Dr. 
Y. B. stated that the veteran may have had some degeneration 
of the disc or disc bulge at the time of the knee injury, her 
statement is too speculative to support a conclusion that the 
veteran injured his lumbar spine during service.  

In reaching this determination, the Board is aware that there 
is positive and negative evidence.  However, the veteran's 
assertions regarding onset and inservice back injury are 
inconsistent and unreliable.  The private medical opinion 
that the back disability either commenced during service or 
is due to the service-connected knee disability is equally 
unreliable.  In 1997, Y.B. indicated that the back disorder 
had been exacerbated by unknown causes is in conflict with 
her other opinions.  Although she relates impairment of the 
back to altered gait, there is a remarkable absence of 
credible evidence disclosing an altered gait.  The Board 
concludes that, based on the entire record, the veteran's 
statements and the opinions of Dr. Y.B. are of diminished 
probative value.  The Board concludes that the VA evidence is 
more probative and more consistent with the historical 
record.  To the extent that there is any argument that there 
has been an increase in back disability due to the service-
connected knee, the VA examiner concluded that the 
accompanying findings were not associated with the knee.  The 
findings include the underlying disease process and all 
levels of disability, including any increase in the level of 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, service connection 
for a back disorder is denied.  

Lastly, there has been no assertion of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

II.  Evaluations

Dysthymic disorder

In November 1999, the RO granted service connection for 
dysthymic disorder as secondary to service-connected 
herniated nucleus pulposus C5-6 and C6-7 and assigned a 10 
percent disability evaluation, effective April 2, 1999.  By 
rating decision, dated in March 2001, the RO increased the 
evaluation for dysthymic disorder to 30 percent, effective 
December 20, 2000.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for dysthymic disorder with depression 
and mood swings from April 2, 1999 to December 20, 2000 and 
in excess of 30 percent from December 20, 2000 to the 
present.  We conclude that the disorder has not significantly 
changed and that a uniform rating is warranted.  

The veteran asserts that a higher evaluation is warranted for 
his dysthymic disorder with depression and mood swings.  
Essentially, he argued that he has chronic pain in his right 
arm, right leg, neck and back, which caused dysthymic 
disorder with depression and mood swings, depression for 
which he must take medication and physical therapy in order 
to control.  

In the rating decision of March 2001, the RO assigned the 
veteran's dysthymic disorder with depression and mood swings 
a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9433.  Under DC 9433, a 30 percent evaluation is in 
order where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

After reviewing the totality of the evidence, the Board finds 
that an evaluation in excess of 30 percent is not warranted 
for the veteran's dysthymic disorder with depression and mood 
swings.  The evidence shows that although minor difficulties 
have been noted, on VA examination in October 1999 and 
December 2000, the veteran's orientation, memory, mood, 
speech and cognitive abilities have consistently been found 
to be within normal limits.  His insight and judgment appear 
to be intact.  With regard to his employment, he was 
apparently able to remain gainfully employed with the post 
office for 15 years and was still employed there as of the 
time of the December 2000 VA examination.  

The Board notes that there is some evidence of symptoms as 
required for a 50 percent rating under DC 9433, specifically, 
disturbances of motivation and mood, and some evidence that 
the veteran has some difficulty establishing and maintaining 
favorable relationships with people.  However, the evidence 
regarding the frequency and severity of these symptoms does 
not show that they are so severe as to warrant a 50 percent 
rating.  The Board notes that the veteran has been married 
for 25 consecutive years to the same person.  In addition to 
his long-term marriage, he has also been employed with the 
postal service for about 15 years, and most recently as a 
window clerk.  The evidence does not show that the veteran 
has such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or impaired abstract thinking.  

In reaching this decision, the Board has considered that the 
Axis V diagnosis in the December 2000 VA examination of 50 
suggesting serious symptoms.  See Quick Reference to the 
Diagnostic Criteria from DSM IV 47-48 (American Psychiatric 
Association 1994); see also Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  
However, the Board notes that the findings in these 
examination reports, including findings as to the veteran's 
speech, orientation, memory, and his insight and judgment, do 
not support a conclusion that the veteran had symptoms as 
required for a 50 percent rating under DC 9433.  Furthermore, 
the Board points out that the veteran was given a GAF score 
of 58 on VA examination in October 1999, suggesting only 
moderate symptoms.  Id.  Accordingly, the preponderance of 
the evidence is against a finding that a rating in excess of 
30 percent at any time during the appeal period is warranted.  
In fact, while the veteran was noted to be subject to 
intermittent exacerabations of depression in the July 2000 
private report of examination, he was described as having a 
strong work ethic, which was noted to make him a valued 
employee.  In summary, the evidence shows that the veteran 
has, at most, occupational and social impairment with reduced 
reliability.  Accordingly, the Board finds that the criteria 
for an evaluation in excess of 30 percent for dysthymic 
disorder with depression and mood swings under DC 9433 have 
not been met.  See 38 C.F.R. § 4.7.

The Board again notes that the actual manifestations 
described in the record have not significantly changed and 
that a uniform rating is warranted.  Therefore, to the extent 
that an evaluation in excess of 10 percent prior to December 
20, 2000, is sought, that benefit is granted.

Residuals of right knee injury

The veteran's residuals from a right knee injury have been 
rated under Diagnostic Code 5257 and have been assigned a 
zero percent evaluation.  The veteran claims that his right 
knee disorder warrants a compensable evaluation, as he has 
pain on motion, functional loss, and arthritis.  

After having reviewed the evidence of record, the Board finds 
that the evidence does not support a compensable disability 
evaluation.  To warrant a 10 percent evaluation under 
Diagnostic code 5257, there must be slight subluxation or 
lateral instability.  

On VA examination in May 1998, there was no effusion and 
range of motion was noted to be complete.  In addition, 
collateral and cruciate ligaments were stable, the patella 
was stable, and the apprehension test was negative.  The 
diagnosis was remote injury, right knee by history.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In considering the application of other diagnostic codes, the 
Board finds that a compensable evaluation for the right knee 
is not warranted based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  No medical professional has found swelling 
in the veteran's knees.  On VA examination in July 1996, 
there was no effusion, he was able to flex to 140 degrees, 
and his gait was normal.  The examiner specifically stated 
that residuals of a right knee injury were not found.  
Examination of the veteran's knee in May 1998 revealed that 
the collateral and cruciate ligaments were stable, as was the 
patella.  The examiner reported there was no pathological 
process.  He specifically stated that he was unable to 
discover an anatomical lesion to produce the localized knee 
joint pain that would significantly limit function or ability 
during flare up of lower extremity pain.  He further stated 
that he was unable to discover a lesion within the knee joint 
that would be due to or produce weakened movement, excess 
fatigability, or incoordination.  The examiner also noted 
that there was complete range of motion for this veteran, 
documented as from 0 to 130 degrees.  While the veteran is 
competent to state that residuals of a right knee injury are 
worse, this has not been verified by objective testing.  The 
veteran's functional ability was further evidenced by a 1998 
Heathsouth document reflecting that the veteran could walk 
unrestricted for 30 minutes and stand for 23 minutes 
unrestricted.  Although there was some restriction with 
standing beyond 23 minutes, the knee disorder was not 
identified as the cause of the restriction.  The Board 
accepts the opinions of competent medical professionals over 
that of lay statements made for purposes of compensation.

In sum, the credible evidence establishes that the veteran 
does not have subluxation, instability, limitation of motion, 
painful motion or functional impairment due to any factor.  
38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, Part 4 Codes 5257, 5260, 
5261 (2001).  Thus, the Board finds that the evidence 
establishes that residuals of a right knee injury does not 
warrant a compensable disability evaluation.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The record does establish that one examination disclosed the 
presence of a scar.  However, there was no evidence that the 
scar was tender or painful or that it resulted in any 
functional impairment.  Thereafter, the veteran established 
that the scar could not be identified.  We conclude that the 
scar has not resulted in disability and that a separate 
evaluation is not warranted.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of a right knee injury caused 
marked interference with his employment, or that such have in 
the past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  While the veteran stated that residuals of a 
right knee fracture cause an altered gait, it has not been 
shown that residuals of a right knee injury results in marked 
interference with employment.  In sum, there is no competent 
opinion of record to the effect that the veteran's service-
connected residuals of a right knee injury or psychiatric 
impairment results in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  Similarly, there is no evidence of 
frequent hospitalizations for any disability.  We are left 
with the unmistakable conclusion that the veteran remains 
employed, has a good work record and has not required any 
periods of hospitalizations.


ORDER

A 30 percent evaluation for dysthymic disorder with 
depression and mood swings prior to December 20, 2000 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.   

Service connection for lumbar disc disease, spondylosis, and 
spondylolisthesis is denied.  

An evaluation of in excess of 30 percent dysthymic disorder 
with depression and mood swings is denied.  

An evaluation in excess of zero percent for residuals of a 
right knee injury is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

